Citation Nr: 0006363	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux as secondary to the service-connected postoperative 
residuals, resection of the lateral aspect of the right 
shoulder (major).

2.  Entitlement to an increased rating for postoperative 
residuals, resection of the lateral aspect of the right 
shoulder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board)
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The record shows that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  He 
testified at the Board hearing that his service-connected 
right shoulder was a basis for the disability award 
(Transcript (T) 7).  A formal claim for a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU) has not as yet been filed.  However, 
the RO should have the veteran clarify whether his testimony 
was intended as a claim for a TDIU and then proceed 
accordingly.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran testified as the recent Board hearing that he 
would have surgery on the right shoulder at a VA medical 
facility in December 1999 (Transcript (T) 4, 9).  This 
evidence and the extent of postoperative residuals would be 
necessary to evaluate the claim for increase.  The most 
recent examination in January 1998 did not appear to provide 
an orthopedic evaluation that would comply with the 
adjudication principles for increased rating claims such as 
the veteran's that require examinations to adequately portray 
the extent of functional loss due to pain on use or due to 
flare ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(emphasis added).  

Thereafter, in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), 
the Court in commenting on DeLuca restated its holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  The Board 
does not find that the recent VA examination adequately 
evaluated the disability in light of DeLuca.

Regarding esophageal reflux, the record appears incomplete.  
The veteran testified at the Board hearing as to what he 
recalled being told, apparently by VA physicians, regarding 
the connection between esophageal reflux and medication 
prescribed for a service-connected disability (T 5-7).  
Although the VA examination in January 1998 reported 
esophageal reflux not found, the record of VA treatment prior 
and subsequent to the examination reports gastroesophageal 
reflux disease.  Most recently in August 1998 the disorder 
was described as being in good control.  

There was a VA upper gastrointestinal evaluation in February 
1995 that found esophagitis, hiatal hernia and duodenitis but 
the corresponding clinical records are not on file.  The RO 
has denied the claim as not well grounded.  The Board 
believes that additional development is necessary to insure 
due process and insure that the determination is made upon a 
complete record.  It appears there is relevant evidence 
identified by the veteran that is likely available but not of 
record.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes the incomplete SSA record on file.  However, 
the SSA record was developed in the early 1990's.  The likely 
relevance of SSA records to the issue of service connection 
and the increased rating issue under consideration would 
appear to require some explanation from the veteran to 
justify expending additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  In particular the 
veteran should be asked to provide the 
names of physicians who advised or 
informed him of a connection between his 
esophageal reflux and medication 
prescribed for a service-connected 
disability.  The RO should then ask for 
statements from those clinicians 
identified by the veteran. 


3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the current nature and extent of 
severity of his service-connected right 
shoulder disability.  Any further indicated 
special studies should be conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be so annotated in 
this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
caused by the right shoulder disability.  

The examiner should identify all symptoms or 
manifestations of the disability considered 
and identify the specific functions affected 
by the orthopedic impairment associated with 
the disability.  Any impairment of function 
not so related should be identified, as well 
as the normal range of motion for the joint 
examined with an explanation of the 
impairment of function from any deviation 
from the norm observed in the record.  It is 
requested that the examiner provide explicit 
responses to the following questions:




(a) Does the information available regarding 
the right shoulder show that it causes 
weakened movement, excess fatigability, or 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified or 
determined from the information available, 
the examiner should so indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

In addition, the examiner should offer an 
opinion as to whether there is evidence 
of adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner 
should offer an opinion as to the degree 
of any increased functional impairment 
that could be expected on increased use 
of the right shoulder expressed, if 
possible, in terms of additional degrees 
of loss of motion, weakness, or other 
functional impairment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.




4.  The RO should contact the SSA and 
request the records pertinent to the 
veteran's claim as well as the records 
relied upon concerning that claim.  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v, West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for postoperative 
residuals, resection of the lateral 
aspect of the right shoulder, and service 
connection for esophageal reflux as 
secondary thereto.  The RO must include a 
determination of whether the claim of 
entitlement to service connection for 
esophageal reflux on a secondary basis is 
well grounded based on consideration of 
all available evidence.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




